 1 Eugene Egan (State Bar No. 130108)
           eje@manningllp.com
 2 Anthony Werbin (State Bar No. 285684)
           aww@manningllp.com
 3 MANNING & KASS
     ELLROD, RAMIREZ, TRESTER LLP                                      JS-6
 4 801 S. Figueroa St, 15th Floor
     Los Angeles, California 90017-3012
 5 Telephone: (213) 624-6900
     Facsimile: (213) 624-6999
 6
     Attorneys for Defendant, TARGET CORPORATION
 7
     Kenneth K. Yoo, Esq.
 8 KENNETH YOO LAW GROUP
     1055 Wilshire Blvd., Suite 1945
 9 Los Angeles, CA 90017
     Tel: 213-250-1500
10 Fax: 213-250-1501

11 Attorneys for Plaintiff, LINDA JANG

12
                                 UNITED STATES DISTRICT COURT
13
               CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
14

15
     LINDA JANG,                                    Case No. 2:18-cv-06624-FMO-MAA
16
                        Plaintiff,                  ORDER GRANTING
17                                                  STIPULATION [14] TO REMAND
               v.                                   FROM FEDERAL COURT TO
18                                                  STATE COURT
     ,
19 TARGET CORPORATION, and DOES
     1 through 25, Inclusive,
20
                        Defendants.
21

22

23

24
     ///
25
     ///
26
     ///
27
     ///
28

     4838-4123-5342.1                           1
                                      ORDER GRANTING REMAND
 1            The Stipulation of Defendant TARGET CORPORATION and Plaintiff LINDA
 2 JANG for Remand to the Los Angeles County Superior Court has been fully considered

 3 by the Court and IT IS HEREBY ORDERED THAT the Stipulation is GRANTED for

 4 the reasons set forth therein. This matter is hereby remanded to the Los Angeles

 5 County Superior Court pursuant to the terms of the Stipulation as Case No. BC713319.

 6

 7 Dated: March 25, 2019                    /s/ Fernando M. Olguin   .
 8
                                         UNITED STATES DISTRICT JUDGE

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     4838-4123-5342.1                       2
                                 ORDER GRANTING REMAND
 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     4838-4123-5342.1
